DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/709016, which is a divisional of US Patent Application No. 15/547641, now US Patent 10,547,076.
3.	Claims 1-11 are currently pending and have been fully considered.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/547641, filed on 7/31/2017.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 7, Line 2 recites the limitation “other technique for opening surface nanopores”. This limitation is considered indefinite because it is unclear which 
7.	Claim 8 recites the limitation "the smoothed surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 9, Line 2 recites the limitation “other thin film deposition process or mixtures and combinations thereof”. This limitation is considered indefinite because it is unclear which thin film depositions processes are included or excluded by the claim language.
10.	Claim 10 recites the limitations "the depositing step" and “the insulating layer” in line 1.  There is insufficient antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



12.	Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa (US 2008/0003487 A1).
With respect to claim 1, Takizawa recites (Abstract) a process for forming an electrode. Takizawa teaches [0092-0093] a process of mixing metal oxide particles (metallic nanopowder) and a pore-forming agent (proppant nanopowder) to obtain a powder precursor. Takizawa further teaches the powder precursor is subjected to a mechanical force [0110] to form a flat slab (Figure 8 shows the pressing process) and the flat slab is subsequently sintered [0114].
	With respect to claim 10, Takizawa teaches [0126-0127] an air electrode layer (cathode layer) can be formed by molding the powder precursor discussed above.
	With respect to claim 11, Takizawa teaches [0137] the particle diameters of the metal oxide particles are between 0.2 to 0.5 micrometers (200 to 500 nm). The pore-forming agent [0064] is taught by Takizawa to have particle diameters between 0.05 and 0.4 micrometers (50 to 400 nm).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US 2008/0003487 A1) in view of Teraoka et al. (US 2014/0216631 A1), herein referred to as Teraoka.

	However, Teraoka recites the formation of an electrode assembly. In view of claims 2 and 3, Teraoka teaches [0039] an electrode assembly formed with a current collector, an active material body and a solid electrolyte layer formed on the active material body. Teraoka further teaches [0146-0147] mechanically polishing the electrode assembly. Although Teraoka does not explicitly recite the claimed surface roughness value of 50 nm or less in claim 2, Teraoka does teach [0148] that is desirable for the electrode assembly to be flat and smooth in order for the electrode assembly to be properly fit within in a case or packaging. 
Therefore, at the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to employ a known technique such as mechanical polishing for the surfaces of the electrode assembly to ensure better electrical contact between the electrode surfaces and to impart improved conductive properties to the electrode layers that constitute the electrode assembly.
In view of claims 4 and 5, Teraoka does not appear to explicitly teach a chemical or chemical-mechanical polishing process. However, chemical and chemical-mechanical polishing processes are well known to those of ordinary skill in the art and would be obvious substitute polishing processes for the mechanical polishing process taught by Teraoka.
In view of claims 6 and 7, Teraoka teaches [0080-0081] employing a pore template with a pore-forming material to form pores in the range of 0.5 to 10 micrometers which overlaps the range of 1000 nm to 10 mm recited in claim 6. In view prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	In view of claims 8 and 9, Teraoka teaches [0053-0057] a solid electrolyte layer is formed on the active material body and the solid electrolyte layer preferably includes oxide based compounds. A physical vapor deposition method, such as sputtering, is utilized to form the solid electrolyte layer. 
It would have been obvious to one of ordinary skill in the art to employ a known physical vapor deposition process, such as sputtering, to form a solid electrolyte layer in an electrode assembly because layers formed by physical vapor deposition processes have improved abrasion resistance and improved durability.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724